Case 1-19-46432-cec Doc 3-1 Filed 10/28/19 Entered 10/28/19 15:06:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

wnnee ee x
In Re:
Chapter 11
KUM GANG INC.,
Debtor. Case No.: 19-46432-cec
wanna nee xX

STATE OF NEW YORK _)
COUNTY OF )

JEREMY M. POLAND, ESQ., hereby declares the truth of the following under 28 USC §1746,
under penalty of perjury:

1. I am an associate of the firm of Horing Welikson Rosen & Digrugilliers P.C.,
attorneys for Kit Realty Inc. (the “Owner” and/or “Movant”), the owner of 138-18/38 Northern
Boulevard, Flushing, NY 11354 (the “Premises”) and hereby appear in this case on behalf of the
Owner. As such, I am fully familiar with the prior pleadings and proceedings herein. I make
this Declaration in support of the Owner’s motion for an order vacating or modifying the
automatic stay under 11 U.S.C. 5362 on the grounds that the Owner is not adequately protected,
and the Premises is not necessary to any reorganization by the Debtor A proceeding was
commenced in state landlord/tenant court based upon the Debtor’s failure to cure open violations
issued by the City of New York. Annexed hereto as Exhibit “B” is a copy of the Notice of
Petition and Petition. The Debtor, through counsel, interposed an answer and the matter
proceeded to trial. The Debtor has claimed that the violations were cured, but have not provided
proof that the fines and penalties were paid and payment of the fines and penalties is required
under the lease.

2. During the pendency of that proceeding the Debtor filed a prior Chapter 11

proceeding under case no.: 18-43997-cec. In that proceeding the Movant filed a motion to
Case 1-19-46432-cec Doc3-1 Filed 10/28/19 Entered 10/28/19 15:06:35

vacate the automatic stay and the court issued a conditional order, dated October 5, 2018,
requiring the payment of post-petition use and occupancy. A copy of said order is annexed
hereto as Exhibit “C.”

3. The movant thereafter filed a second motion to vacate the automatic stay and
deem the lease rejected. Pursuant to this Court’s order dated February 19, 2019, that motion was
granted. A copy of said order is annexed hereto as Exhibit “D.” Thereafter, the Movant returned
to state court to continue the trial that had previously commenced. On September 3, 2019, the
state court found in favor of the Movant against the Debtor and entered a judgment of possession
and ordered the issuance of a warrant of eviction.

4, On or about October 15, 2019, the warrant of eviction was issued and eviction
was scheduled for October 28, 2019. On October 25, 2019, the Debtor filed the instant
proceeding.

5. In the interim the Debtor entered into a stipulation of dismissal of the prior
proceeding, dated August 12, 2019 (a copy is annexed hereto as Exhibit “E”), wherein Debtor
claimed that it would be unable to confirm a plan for reorganization. The proceeding was
dismissed pursuant to a Notice of Dismissal dated August 13, 2019 (a copy is annexed hereto as
Exhibit “F”).

6. Now on the eve of eviction the Debtor files yet another bankruptcy proceeding to
delay the Movant from moving forward with reclaiming property legally belonging to it. This is
a stall and delay tactic.

7. In addition, as set forth in the Movant’s Declaration, the Debtor currently owes

$1,536,828.68 (see copy of rent ledger annexed hereto as Exhibit “G”) in rent and additional rent
Case 1-19-46432-cec Doc 3-1 Filed 10/28/19 Entered 10/28/19 15:06:35

through October 31, 2019. By the time this motion is heard there will be even additional losses
to the Movant.

8. Once the warrant of eviction was issued the lease was terminated and the landlord
tenant relationship between the Owner and the debtor ceased to exist. Bell v. Alden, 199 B.R. 451,
458 (S.D.N.Y. 1996).

9. The Debtor has no equity in the Premises the Premises are of no consequence to
any re-organization as there is no lease based upon the issuance of the warrant of eviction and this
Court’s ruling in the prior proceeding deeming the lease rejected. Simply put the Debtor has no
rights to the Premises and cannot claim the use of it in any re-organization plan.

10. As this Court is aware, the Debtor was discharged from a prior Chapter 11
bankruptcy under Case No.: 15-42018-cec in October 2017, we are now back before this Court for
the second time in the last two years.

11. Under 11 U.S.C.§362(d):

On request of a party in interest and after notice and a hearing, the
court shall grant relief from the stay provided under subsection (a)
of this section, such as by terminating, annulling, modifying, or
conditioning such stay—

(1) for cause, including the lack of adequate protection of an
interest in property of such party in interest;

(2) with respect to a stay of an act against property under
subsection (a) of this section, if—

(A) the debtor does not have an equity in such property; and

(B) such property is not necessary to an effective reorganization;

12. The Debtor has no equity in the Premises and the Premises cannot be used as part
of any re-organization plan as the lease has been deemed rejected by this Court in the

immediately prior proceeding and terminated by the issuance of the warrant of eviction in the

state court proceeding. Further, in the stipulation of dismissal of the immediately prior
 

Case 1-19-46432-cec Doc 3-1 Filed 10/28/19 Entered 10/28/19 15:06:35

proceeding the Debtor stated that the proceeding was being dismissed because it did not believe
it could confirm a re-organization plan. How could it now confirm a plan when it owes the
Owner even more money and does not have the benefit of the Premises to continue its business?
The Debtor has stymied the Owner’s ability to re-claim its property for long enough and should
not be allowed to continue to do so.

13. In addition, Movant request that this Court waive the requirements of Rule
4001(a)(3) and that any order granting the requests take immediate effect.

WHEREFORE, I respectfully request that this Court grant the motion in its

entirety, issue an Order modifying or vacating the automatic stay based upon 11 U.S.C. §362,
waive the requirements of Rule $001(sa)(3) and that this Court grant Movant such other and
further relief as this Court deems just and proper under the circumstances.

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct. Executed on October 28, 2019 at Williston Rark, New York.

Lens

(REMY M. POLAND (4587)
